DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I encompassing claims 1-5 in the reply filed on 11/19/2021 is acknowledged. However, because all claims drawn to non-elected invention of Groups II-V have been cancelled in the amendments filed on 11/19/2021, the requirement for restriction is hereby withdrawn.
Claim Objections
Claim 24 is objected to because of the following informalities:  In line 4, “leads” should be changed to “each of the at least one leads” or similar.  Appropriate correction is required.
Drawings
The drawings are objected to because the use of shading in FIGs 16-19 fails to aid in understanding the invention without reducing legibility, as required by MPEP 1.84 (m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “a first clearance” and “a second clearance”. It is unclear if these elements are intending to further limit the “one or more clearances” set forth in claim 1 or if they are setting forth additional clearances. As written, they appear to set forth an additional first and second clearance. However, in light of the specification of the present invention and as best understood by the examiner, the first and second clearances are the same as the one or more clearances. Claim 3 additionally recites “a first lead” and “a second lead. It is unclear if these elements are intending to further limit the “at least one lead” coupled to each of the least one light emitter and least one light sensor set forth in claim 1 or if they are setting forth additional leads. As written, they appear to set forth an additional first and second leads. However, in light of the specification of the present invention and as best understood by the examiner, the first and second leads are the same as the at least one lead of each of the a least one light emitter and at least one light sensor.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism for opening and closing the first and second jaws” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2017/0172550) in view of Viola (US 2007/0299468).
Regarding claim 1, Mukherjee discloses a surgical system (10, FIGs 1A-1B, paragraph [0032]) comprising: a tubular shaft (30) having a proximal end (Attached to handle 12, FIG 2) and a distal end (Attached to jaw assembly 40, FIG 4); a first jaw (42) and a second jaw (44, FIG 4) pivotally attached at the distal end of the tubular shaft (At pivot pin 36, paragraph [0044]); and at least one light emitter (42a, FIG 4) and at least one light sensor (44a, FIG 4; paragraph [0047] discloses 42a and 44a can measure grasped tissue via Doppler Flowmetry ("LDF"), measuring light scattering, and/or measuring absorption 
Mukherjee does not explicitly disclose the inwardly facing surfaces of the first and second jaws and the spacer defining one or more clearances within which the at least one lead coupled to the at least one light emitter and the at least one lead coupled to the at least one light sensor are disposed. However, Mukherjee does disclose sensors 42a, 44a are connected to a proximal end of the device via leads (Paragraph [0049]) although this connection is not shown.
Viola teaches a device (10, FIGs 1-4, paragraph [0027]) having a first and second jaw (16 and 20, FIGs 3-4, paragraph [0028]) wherein one jaw comprises a light emitter (60, FIGs 3-4, paragraph [0035]) and the other jaw comprises a light sensor (34, FIGs 3-4, paragraph [0035]), each sensor connected to leads (64, paragraph [0036] and 36, paragraph [0035]) which are received within clearances of the first and second jaws (Hollow space within the jaws shown in FIG 4) in order to transport the leads and wiring of the sensors to a proximal end of the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second jaws and the spacer of Mukherjee to similarly comprise clearances for receiving the sensor leads, for the purpose of transmitting information from the sensors to the proximal 
Regarding claim 3, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the inwardly facing surfaces and the spacer define a first clearance (Hollow space extending through the first jaw) and a second clearance (Hollow space extending through the second jaw), a first lead disposed through the first clearance (Lead connected to first sensor light emitter 42a) and a second lead disposed through the second clearance (Lead connected to light sensor 44a), the first lead coupled to the at least one light emitter and the second lead coupled to the at least one light sensor (The first lead of first jaw 42 is connected to the light emitter and the second lead of second jaw 44 is connected to the light sensor).  
Regarding claim 4, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. Mukherjee further discloses the distal end of the shaft has openings (Openings in 34 and 32 through which 36 passes, FIG 4, paragraph [0044]), each of the first and second jaws has an opening aligned with the openings in the distal end of the shaft (Paragraph [0044] discloses 36 passes through each of the first and second jaws to form a pivot point), and a rod-shaped fastener (Pin 36) is disposed through the spacer, the openings in the distal end of the shaft, and the openings in the first and second jaws to pivotally attach the first and second jaws to the distal end of the shaft (Paragraph [0044], FIG 4).  
Regarding claim 5, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses each of the at least one lead comprises a plurality of wires (Paragraph [0049] discloses the lead wired connection of 42a, 44a. One of ordinary skill would understand each lead comprises at least two wires).  
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2017/0172550) in view of Viola (US 2007/0299468), further in view of Fowler (US 2004/0044363).
Regarding claim 23, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. Mukherjee further discloses a mechanism for opening and closing the first and second jaws (Paragraph [0045]), wherein:3Application No. 16/955,675 Amendment Dated November 19, 2021Reply to Office Action of September 21, 2021the first and second jaws each having a proximal end with a slot formed through the ends (50 and 52, FIG 4, paragraph [0045]), the slots arranged generally along a longitudinal axis of the first and second jaws (FIG 4 shows slots 50 and 52 extend along flanges 46 and 48 of the respective jaws, which extend generally along a longitudinal axis of each jaw), and an actuator (Actuation rod, paragraphs [0044-0045]). 
Mukherjee is silent regarding a pin is disposed within the slots, the pin being movable along the slots between a first end of the slots and a second end of the slots, the pin attached to a distal end of the actuator.  
However, this mechanism for opening and closing the first and second jaws is commonly known in the art, such as is disclosed by Fowler. Fowler teaches a first jaw (23A) having a first slot (47) at a proximal end and a second jaw (23B) having a second slot (47, paragraph [0052]) at a proximal end, and a mechanism for opening and closing the first and second jaw comprising a pin (75, paragraph [0054], FIGs 2A-3) disposed within the slots (Paragraph [0054]), the pin being movable along the slots between a first end of the slots and a second end of the slots (Paragraph [0054]), the pin attached to a distal end of an actuator (63, FIGs 5-6, paragraphs [0053-0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the mechanism for opening and closing the first and second jaws of Mukherjee to comprise a pin is disposed within the slots, the pin being movable along the slots between a first end of the slots and a second end of the slots, the pin attached to a distal end of the actuator, as taught by Fowler, for the purpose of providing a smooth transition for opening and closing the first and second jaws. 
Regarding claim 24, Mukherjee/Viola/Fowler disclose the invention substantially as claimed, as set forth above for claim 23. Mukherjee further discloses the actuator is centrally disposed within the shaft (Paragraph [0044]).
Mukherjee is silent regarding the shaft having an inner surface and the actuator having an outer surface, the inner surface and the outer surface defining a passage that permits leads to extend between the distal end and the proximal end of the shaft.  
However, Viola teaches a shaft (14, FIG 3) equivalent to shaft 30 of Mukherjee and an actuator (Controlled by 22, paragraph [0027], FIG 3) equivalent to the actuator of Mukherjee, wherein the shaft has an inner surface (Shown in FIG 3) and the actuator has an outer surface (Shown in FIG 3), the inner surface and the outer surface defining a passage that permits leads to extend between the distal end and the proximal end of the shaft (FIG 3 shows there is sufficient clearance between the actuator and the inner surface of the shaft such that leads 64 and 62 and pass through proximally to the handle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mukherjee/Viola/Fowler such that it there is sufficient clearance between the outer surface of the actuator and the inner surface of the shaft to define a passage for the leads to extend form the proximal end of the device to the distal end where they connect to the jaws.
Regarding claim 25, Mukherjee/Viola/Fowler disclose the invention substantially as claimed, as set forth above for claim 23. Mukherjee further discloses the actuator is attached to a scissor grip disposed at the proximal end of the shaft (12, FIG 2, paragraph [0044]).
Regarding claims 26 and 27, Mukherjee/Viola/Fowler disclose the invention substantially as claimed, as set forth above for claim 23. 
Mukherjee is silent regarding the actuator being biased through the use of a resilient member so that the jaws are open by default, wherein the resilient member is a spring.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the scissor grip handle members of Mukherjee to comprise spring resilient members to bias the actuator so that the jaws are open by default, as taught by Fowler, for the purpose of allowing for a controlled opening and closing of the first and second jaw through applying a releasing force on the handle members.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771